

115 HRES 728 IH: Reaffirming United States support for Israel and condemning the United Nations Human Rights Council for certain wasteful and abusive actions.
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 728IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONReaffirming United States support for Israel and condemning the United Nations Human Rights Council
			 for certain wasteful and abusive actions.
	
 Whereas the United Nations Human Rights Council, also known as the UNHRC, when targeting Israel as a permanent agenda item with no other country singled out in the same manner, wastes United States taxpayer dollars and other limited resources;
 Whereas a recent UNHRC report targets at least twenty-two United States companies conducting lawful business with Israel, which could result in specious legal entanglements;
 Whereas the UNHRC report prepares groundwork for boycotts against companies that do business with Israel;
 Whereas, on March 24, 2017, the Trump Administration stated that this effort falls far outside the scope of the UNHRC’s mandate and drains precious resources that could be used to promote and protect human rights around the world;
 Whereas in 2007, a United Nations spokesperson noted then-United Nations Secretary-General Ban Ki-moon’s disappointment with the UNHRC’s decision to single out only one specific regional item, given the range and scope of allegations of human rights violations throughout the world; and
 Whereas the UNHRC operates without transparency and wastes scarce staff resources on false human rights issues, which reduces resources for actual human rights cases: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the United States support for Israel;
 (2)condemns the United Nations Human Rights Council’s (UNHRC) actions as wasteful and abusive; (3)urges Congress to support S. 720 and H.R. 1697 that expands anti-boycott laws to extend to international organizations such as the United Nations and European Union;
 (4)supports remarks from Ambassador Nikki Haley in 2017 stating that the United States does not seek to leave the Council, but to reestablish its legitimacy, adding that when the Council acts with clarity and integrity, it has been effective; (5)calls upon the UNHRC to reform and become competitive and transparent in membership selection; and
 (6)calls on UNHRC members to stop singling out Israel as a permanent item on the Council’s agenda as no other country-specific human rights situation is singled out in this manner.
			